       CASE 0:17-cv-03058-SRN-HB Document 106 Filed 10/31/19 Page 1 of 2

Brock Fredin
Milwaukee, WI ● Phone: (612) 424-5512 ●
E-Mail: brockfredinlegal@icloud.com

                                                                       Date: October 31, 2019
BY ECF

Hon. Magistrate Judge Hildy Bowbeer
United States District Court
316 Robert St N
Saint Paul, MN 55101


         Re:      Fredin v. Miller et al., Case No. 18-cv-466-SRN-HB
                  Fredin v. Middlecamp, Case No. 17-cv-3058-SRN-HB

Dear Judge Bowbeer:

I write to briefly respond to your October 31, 2019 Order to Strike Declarations from the
Docket. I am respectfully requesting to file an amended Declaration with only the
“Authentication of Documents” section and an exhibit list.        The Authentication of
Documents section would only indicate the exhibit number, dates, and parties.

Recently, I discovered new evidence that substantiates my claims asserted in this action.
More importantly, the new evidence negates the defenses asserted by Defendants in their
respective motion to compel or opposition to limited discovery. Specifically, I was
provided with a Freedom of Information (“FOIA) request dated October 28, 2019. It is
my belief this was provided on this date to bypass discovery and motion deadlines in this
matter.
      CASE 0:17-cv-03058-SRN-HB Document 106 Filed 10/31/19 Page 2 of 2

                                                                                     Page 2 of 2


Given this new development, I respectfully request that the Court grant me the opportunity
to file a Declaration in this matter. As discussed in my stricken Declaration, the
incorporation of this new evidence into my limited discovery motion is critical to my
claims and directly undermines the defenses asserted by Defendants in their motion to
compel.

The FOIA request shows evidence was destroyed. Moreover, the request indicates Ms.
Middlecamp’s knowledge of Ms. Schaefer and Miller. The evidence also indicates Ms.
Middlecamp’s improper actions to execute a vindictive prosecution and April 28, 2017
raid. Secondly, it appears Ms. Middlecamp’s scheme included the improper use of
Minneapolis City resources and use of her allegations as tabloid fodder on
@CardsAgstHrsmt and the City Pages.




I thank the Court’s for its attention to this matter and its continued courtesies.




                                                          Respectfully submitted,


                                                          s/ Brock Fredin

                                                          Brock Fredin

cc:    K. Jon Breyer (by ECF)
       Adam C. Ballinger (by ECF)
